EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report datedMarch 12, 2007, except for Note 10A, as to which the date is March 10, 2008 relating to the consolidated financial statements, which appears in Acacia Research Corporation's Annual Report on Form 10-K for the year ended December 31, 2008. We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Orange County, California February
